DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alex Kuo (Reg. 69,697) on 03/08/2022.

Claim 14 has been amended as follows:
	A production of an electronic semiconductor component with a housing structure according to claim 1, wherein 
- a marking is introduced into [[a]]the cavity of the housing structure by means of a laser ablation process, and 
- the marking is read and processed automatically.

Allowable Subject Matter
Claims 1, 2, 4-6, 8-14, and 16 are allowed due to the incorporation of previously indicated allowable subject matter into the independent claims 1 and 16.
The following is an examiner’s statement of reasons for allowance: the prior art teaches An electronic semiconductor component with - a housing structure, - a cavity inserted into the housing structure, which comprises a base surface, - an auxiliary layer disposed on the base surface of the cavity, and - a marking penetrating the auxiliary layer to at least the base surface of the cavity, wherein the 
The prior art teaches An electronic semiconductor component with - a housing structure, - a cavity inserted into the housing structure, which comprises a base surface, - an auxiliary layer disposed on the base surface of the cavity, and - a marking penetrating the auxiliary layer to at least the base surface of the cavity, wherein the marking comprises an optical contrast which depends on both an optical property of the housing structure and an optical property of the auxiliary layer (See previous office action). However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the electronic semiconductor component is an optoelectronic semiconductor component intended for emission or detection of electromagnetic radiation. The packaging of an optoelectronic component would at least require the encapsulant to be translucent/transparent to the radiation sensed or emitted by the optoelectronic component. The encapsulant 140 of Chen is taught to be an epoxy resin but there is no explicit recitation of or necessity for a transparent/translucent encapsulant even thought the chip of Chen is generic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812